Case 2:12-cr-00001-JPJ-PMS Document 343 Filed 05/18/20 Page 1 of 6 Pageid#: 1903




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )    Case No. 2:12CR00001-004
                                                 )    Case No. 2:19CR00002-001
                                                 )
  v.                                             )    OPINION AND ORDER
                                                 )
  EDWARD WILLIAM WALKER, IV,                     )    By: James P. Jones
                                                 )    United States District Judge
                    Defendant.                   )

        Justin Lugar, Assistant United States Attorney, Roanoke, Virginia, for United
 States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender, Abingdon,
 Virginia, for Defendant.

       The defendant, a federal inmate, has filed motions by counsel in the above-

 referenced two cases seeking compassionate release from sentences imposed by this

 court. The motions are filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

 the First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018),

 which permits the court to reduce a sentence after considering the factors set forth

 in 18 U.S.C. § 3553(a) and if the court finds “extraordinary and compelling reasons

 warrant such a reduction” and the reduction “is consistent with applicable policy

 statements issued by the Sentencing Commission.” The defendant’s motions have

 been fully briefed and are ripe for decision.
Case 2:12-cr-00001-JPJ-PMS Document 343 Filed 05/18/20 Page 2 of 6 Pageid#: 1904




                                         I.

       Defendant Walker was sentenced in Case No. 2:19CR00002 on January 14,

 2020, after pleading guilty to an Information charging him with being a felon in

 possession of a firearm (a .380-caliber pistol and ammunition). He was sentenced

 to 30 months imprisonment. He was also sentenced on that same day in Case No.

 2:12CR00001 to a consecutive term of 18 months imprisonment for having violated

 his supervised release conditions by his criminal conduct involved in Case No.

 2:19CR0002, as well as unlawfully using controlled substances. Walker had been

 originally sentenced in 2012 in Case No. 2:12CR00001 to 84 months imprisonment

 after having pled guilty to conspiring to distribute the controlled substance

 oxycodone (OxyContin and Roxicet pain pills). In 2004, Walker had been convicted

 in this court of being an unlawful user of a controlled substance (marijuana and

 cocaine) in possession of a firearm (a sawed-off shotgun) and sentenced to 33

 months imprisonment. After his release from prison on that sentence, the court

 found twice (2008 and 2011) that he had violated conditions of his supervision and

 had sentenced Walker to additional prison terms of seven months and six months

 respectively.

       Walker is 39 years old and is insulin dependent for type 1 diabetes, first

 diagnosed when he was 11. His current projected prison release date is January 24,

 2022. He is incarcerated at FCI Elkton, in Lisbon, Ohio. FCI Elkton has been a


                                        -2-
Case 2:12-cr-00001-JPJ-PMS Document 343 Filed 05/18/20 Page 3 of 6 Pageid#: 1905




 Covid-19 hotspot, with confirmed active cases of 118 inmates and 12 staff as of May

 15, 2020.    Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov

 /coronavirus/ (last visited May 16, 2020). It appears that at least nine inmates have

 died there of Covid-19. Deanne Johnson, Another Elkton prison death attributed to

 COVID-19, Salem News (Salem, Ohio), May 9, 2020, https://www.salemnews.net

 /news/local-news/2020/05/another-elkton-prison-death-attributed-to-covid-19/.1

       According to prison medical records, Walker was placed in isolation due to

 Covid-19 on April 4, 2020, and released from isolation on April 12, as

 “Suspect/probable COVID-19 case . . . Resolved.” Mot. Reduce Sentence Ex. D,

 Clinical Encounter, Apr. 17, 2020, Case No. 2:19CR00002, ECF No. 41, at p. 1. On

 April 27, 2020, the Warden at FCI Elkton denied Walker’s request for reduction in

 sentence under § 3582(c)(1)(A) based upon his underlying health concerns and

 Covid-19. Def.’s Reply Ex. B, Case No. 2:19CR00002, ECF No. 45-2.




       1
          A class action under 28 U.S.C. § 2241 is pending in the Northern District of Ohio
 brought by four Elkton inmates, represented by attorneys of the ACLU of Ohio, for
 immediate release of suspectable class members. Wilson v. Williams, No. 4:20cv794-JG
 (N.D. Ohio). The court entered a preliminary injunction on April 22, 2020, ECF No. 22,
 requiring the prison authorities to evaluate and transfer out of Elkton inmates over age 65
 and those with documented pre-existing conditions, including diabetes. The United States
 appealed the preliminary injunction and the Sixth Circuit has expedited briefing and
 submission of the case on the merits. Wilson v. Williams, No. 20-3447, Order, ECF No.
 33 (6th Cir. May 8, 2020).
                                            -3-
Case 2:12-cr-00001-JPJ-PMS Document 343 Filed 05/18/20 Page 4 of 6 Pageid#: 1906




                                             II.

        The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

 from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.” § 3582(c)(1)(A).           In its response filed May 5, 2020, the

 government contended that Walker had not exhausted his administrative remedies

 because he had applied to the Warden on April 15 and 30 days had not elapsed since

 that application.2 The government argued that this requirement was jurisdictional

 and required denial of the motion. Gov’t’s Resp. 5, Case No. 2:19CR0002, ECF

 No. 43-1.

        Of course, in fact, the Warden responded to Walker’s request within the 30-

 day period, which has now elapsed in any event.3


        2
           The present record does not contain the request for compassionate release by
 Walker that the government alleges was made on April 15. There is an email request made
 by Walker’s counsel on April 8, for Walker’s transfer to home confinement pursuant to the
 CARES Act, Pub. L. No. 116-136, and the Attorney General’s April 3, 2020,
 Memorandum, Def.’s Reply Ex. A, Case No. 2:19CR00002, ECF No. 45-2, but that is not
 what the Warden responded to on April 27
        3
           In considering § 3582(c)(2), regarding retroactive amendments to the sentencing
 guidelines, one of the other exceptions to the statutory direction that the court may not
 modify a sentence once imposed, the Fourth Circuit held that the lack of a prerequire to a
 motion for reduction in sentence did not raise a jurisdictional issue. United States v. May,
 855 F.3d 271, 275–76 (4th Cir. 2017) (noting that “[t]he Supreme Court requires Congress
 to ‘clearly state[] that a threshold limitation on a statute’s scope shall count as
                                             -4-
Case 2:12-cr-00001-JPJ-PMS Document 343 Filed 05/18/20 Page 5 of 6 Pageid#: 1907




        Walker contends he should be released immediately from his two sentences

 of imprisonment to the three-year term of supervised release imposed in Case No.

 2:19CR00002, with an added condition of a period of home confinement with his

 mother.4 While Walker agrees that he has already contracted and recovered from

 the disease, he asserts that it is possible that he may be re-infected.5

        Even assuming that Walker has exhausted his administrative remedies, I do

 not find that his release under § 3583(c)(1)(A) is appropriate. I certainly recognize

 the risk to the defendant while incarcerated, but I must also consider the sentencing

 factors of § 3553(a), particularly including in Walker’s case the need to afford

 adequate deterrence and to protect the public. Walker has spent most of his adult

 life as a drug user and dealer who possesses firearms, resulting in five separate

 federal prison sentences by the age of 39. He has longstanding psychological issues




 jurisdictional’ before a court can treat the limitation as such.”) (citing and quoting Arbaugh
 v. Y & H Corp., 546 U.S. 500, 515–16 (2006)).
        4
          No term of supervision was imposed following the revocation sentence in Case
 No. 2:12CR00001.
        5
            As Walker agrees, there is yet no scientific consensus as to immunity, or its
 extent, after infection with SARS-CoV-2, the virus that causes the Covid-19 disease. But
 there is hope. Mitch Leslie, T-cells found in COVID-19 patients ‘bode well’ for long-term
 immunity, Science Magazine, May 14, 2020, https://www.sciencemag.org/news/2020/05/t-
 cells-found-covid-19-patients-bode-well-long-term-immunity#.       In any event, I do
 consider the possibility that Walker may become infected again.

                                             -5-
Case 2:12-cr-00001-JPJ-PMS Document 343 Filed 05/18/20 Page 6 of 6 Pageid#: 1908




 that may increase his danger to society.6 He has shown before that he will not obey

 conditions of release. I do not believe that his release at this time will have a different

 result.

                                                III.

           For the reasons stated, it is ORDERED that the defendant’s motions,

 2:19CR00002, ECF No. 36, and 2:12CR00001, ECF No. 332, are DENIED.

                                                  ENTER: May 18, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




          Walker’s Presentence Investigation Report (PSR) states that he was hospitalized
           6

 in 2017 “for homicidal ideations.” PSR ¶ 64, 2:19CR00001, ECF No. 23.
                                            -6-
